DETAILED ACTION
In response to communications filed 02/26/2021.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, -16 and 18-20 of U.S. Patent No. 10,966,072 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The subject matter claimed in the instant application is fully disclosed in the referenced patent and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:


Regarding instant Claim 1, this claim discloses as following:

1. A method, comprising:
facilitating, by network equipment comprising a processor, removing a network connection between core network equipment and a user equipment;
accessing, by the network equipment, a function library associated with a service layer usable to provide a network service to the user equipment;
in response to accessing the function library, facilitating, by the network equipment, providing the network service to the user equipment;
facilitating, by the network equipment, receiving an indication of a reduced processing power, associated with operation of a network node, from a first processing power to a second processing power less than the first processing power;
in response to receiving the indication, modifying, by the network equipment, a packet profile of a packet associated with the network service; and
in response to modifying the packet profile, routing, by the network equipment, the packet to avoid being routed via the network node,
wherein the network service is a microservice accessible via the function library.

Similarly,
Regarding patented Claim 1, this claim discloses as following:

1. A method, comprising:
establishing, by network equipment comprising a processor, a connection between core network equipment and a user equipment to facilitate a network service to be provided to the user equipment;
in response to establishing the connection, removing, by the network equipment, the connection between the core network equipment and the user equipment;
accessing, by the network equipment, a function library associated with a service layer to provide the network service to the user equipment;
in response to accessing the function library, providing, by the network equipment, the network service to the user equipment;
receiving, by the network equipment, an indication of a reduced processing power associated with operation of a network node from a first processing power to a second processing power less than the first processing power;
in response to receiving the indication, modifying, by the network equipment, a packet profile of a packet associated with the network service; and
in response to modifying the packet profile, rerouting, by the network equipment, the packet to avoid the network node,
wherein the network service is a microservice accessible via the function library.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  Each and every limitation of instant claim 1 in the instant application is incorporated and claimed in the patented invention of claim 1. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Regarding instant claim 2, this claim is fully disclosed in patented claim 2.
Regarding instant claim 4, this claim is fully disclosed in patented claim 5.
Regarding instant claim 5, this claim is fully disclosed in patented claim 4.
Regarding instant claim 6, this claim is fully disclosed in patented claim 6.
Regarding instant claim 7, this claim is fully disclosed in patented claim 7.
Regarding instant claim 12, this claim is fully disclosed in patented claim 4. 

Regarding instant Claim 8, this claim discloses as following:

8. A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
based on a network connection between core network equipment and a user equipment, selecting a microservice, from a microservice function library, to be allocated to the user equipment;
in response to selecting the microservice, allocating the microservice to the user equipment;
in response to coupling a network service layer to the microservice function library and after selecting the microservice, terminating the network connection between the core network equipment and the user equipment;
receiving an indication that a first processing power of network node equipment is to be reduced to a second processing power less than the first processing power;
based on the indication, modifying a packet profile of a packet associated with the microservice; and
in response to modifying the packet profile, routing the packet to avoid transmitting the packet via the network node equipment, resulting in a route.

Similarly,
Regarding patented Claim 8, this claim discloses as following:

8. A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
coupling a network service layer to a microservice function library via a network;
based on a connection between core network equipment and a user equipment via the network, selecting a micro service, from the microservice function library, to be allocated to the user equipment;
in response to selecting the microservice, allocating the microservice to the user equipment;
in response to coupling the network service layer and after selecting the microservice, terminating the connection between the core network equipment and the user equipment;
receiving an indication of a reduced processing power associated with network node equipment from a first processing power to a second processing power less than the first processing power;
based on the indication, modifying a packet profile of a packet associated with the microservice; and
in response to modifying the packet profile, rerouting the packet to avoid the network node equipment.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  Each and every limitation of instant claim 8 in the instant application is incorporated and claimed in the patented invention of claim 8. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Regarding instant claim 9, this claim is fully disclosed in patented claim 9.
Regarding instant claim 11, this claim is fully disclosed in patented claim 11.
Regarding instant claim 12, this claim is fully disclosed in patented claim 12.
Regarding instant claim 13, this claim is fully disclosed in patented claim 13.
Regarding instant claim 14, this claim is fully disclosed in patented claim 14.

Regarding instant Claim 15, this claim discloses as following:

15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
based on a network connection between core network equipment that is part of a network and a user equipment, selecting a microservice, from a microservice function library, to be allocated to the user equipment;
in response to selecting the microservice, determining a route for a packet associated with the microservice to traverse via the network;
in response to coupling a network service layer to the microservice function library and after selecting the microservice, terminating the network connection between the core network equipment and the user equipment;
receiving an indication of a reduced processing power to be applied to a network node to reduce a processing power of the network node;
based on the indication, altering a packet profile of the packet associated with the microservice; and
in response to altering the packet profile, rerouting the packet to avoid the network node.

Similarly,
Regarding patented Claim 15, this claim discloses as following:

15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
coupling a network service layer to a microservice function library via a network;
based on a connection between a core network equipment and a user equipment via the network, selecting a microservice, from the microservice function library, to be allocated to the user equipment;
in response to selecting the microservice, determining a route for a packet of the network to traverse;
in response to coupling the network service layer and after selecting the microservice, terminating the connection between the core network equipment and the user equipment;
receiving an indication of a reduced processing power of a network node;
based on the indication, altering a packet profile of the packet associated with the microservice; and
in response to altering the packet profile, rerouting the packet to avoid the network node.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  Each and every limitation of instant claim 15 in the instant application is incorporated and claimed in the patented invention of claim 15. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Regarding instant claim 16, this claim is fully disclosed in patented claim 16.
Regarding instant claim 18, this claim is fully disclosed in patented claim 18.
Regarding instant claim 19, this claim is fully disclosed in patented claim 19.
Regarding instant claim 20, this claim is fully disclosed in patented claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
McClory et al. (US 2018/0324204 A1) teaches a network device terminating a communication with the core network to provide mircoservices to a user equipment (paragraph 0204).  
Tanna et al. (US 2020/0042365 A1) teaches a service bus to interact with software applications including a plurality of microsystems (paragraph 0014).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAJEEB ANSARI/Examiner, Art Unit 2468    
/KHALED M KASSIM/Primary Examiner, Art Unit 2468